 

Exhibit 10.1

AMENDMENT AND WAIVER NO. 2 TO RIGHT OF FIRST OFFER AGREEMENT

This Amendment and Waiver No. 2 to the Right of First Offer Agreement, dated as
of June 28, 2016 (this “Waiver Agreement”), is made and entered into by and
between 8point3 Operating Company, LLC, a Delaware limited liability company
(the “Operating Company”), and First Solar, Inc., a Delaware corporation (the
“Sponsor”).

RECITALS

WHEREAS, the Operating Company and the Sponsor are parties to that certain Right
of First Offer Agreement, dated as of June 24, 2015, as amended by that certain
Amendment and Waiver thereto, dated as of March 28, 2016 (as so amended, the
“ROFO Agreement”);

WHEREAS, pursuant to the ROFO Agreement, and subject to the terms and conditions
set forth therein, the Sponsor granted to the Operating Company an exclusive
right of first offer to acquire the ROFO Assets, including the 250 MWac Moapa
solar generation project located in Clark County, Nevada (the “Project”);

WHEREAS, the Sponsor indirectly owns 100% of the limited liability company
membership interests (the “Moapa Interests”) in Moapa Southern Paiute Solar,
LLC, which directly owns the Project;

WHEREAS, the Sponsor desires for the Operating Company to waive certain
provisions of the ROFO Agreement and, in connection with such waiver, the
Sponsor and the Operating Company desire to amend certain provisions of the ROFO
Agreement (in each case, as set forth below); and

WHEREAS, (a) the Conflicts Committee (the “Conflicts Committee”) of the Board of
Directors (the “Board of Directors”) of 8point3 General Partner, LLC, a Delaware
limited liability company and the general partner (“General Partner”) of 8point3
Energy Partners LP, a Delaware limited partnership (the “Partnership”) and the
managing member of the Operating Company, has, based on the belief of the
members of the Conflicts Committee that the consummation of the transactions
contemplated hereby on the terms and conditions set forth in this Waiver
Agreement are in the best interests of the Partnership Group (as defined in the
Amended and Restated Agreement of Limited Partnership of the Partnership, dated
as of June 24, 2015 (the “Partnership Agreement”)), unanimously approved the
transactions contemplated hereby and such approval constituted “Special
Approval” for purposes of the Partnership Agreement, (b) the Conflicts Committee
has unanimously recommended that the Board of Directors approve the transactions
contemplated hereby, and (c) subsequently, the Board of Directors has approved
the transactions contemplated hereby.

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Waiver Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1.01 Definitions. Capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the ROFO Agreement.

1.02 Waiver and Agreement. The Operating Company hereby:

(a) waives its right of first offer and all of its other rights arising under
the ROFO Agreement, including Sections 2.1 and 2.2 thereof (collectively, the
“ROFO Rights”), with respect to the Moapa Interests; and

(b) (i) agrees that any negotiations by the Sponsor or its Affiliate with any
Third Party in respect of any direct or indirect sale or transfer of the Moapa
Interests prior to the date hereof shall not have constituted a breach or
default under any provision of the ROFO Agreement, including Section 2.1
thereof, and (ii) waives and discharges the Sponsor and its Representatives from
any and all claims arising out of the ROFO Agreement in connection with such
negotiations.

1.03 Amendment. Annex A of the ROFO Agreement is hereby amended by deleting the
table set forth therein in its entirety and replacing it with the table set
forth in Annex 1 hereof.

1.04 Limitation. The foregoing waiver, amendment and modification are effective
only in the specific instances and for the specific purposes for which they are
given, and no other provisions of the ROFO Agreement are waived, amended or
modified in any way other than as provided herein.  Except as otherwise
expressly provided or contemplated by this Waiver Agreement, all of the terms,
conditions and provisions of the ROFO Agreement remain unaltered and in full
force and effect and are hereby ratified and confirmed.

1.05 Representations and Warranties of the Sponsor. The Sponsor hereby
represents and warrants to the Operating Company, as of the date hereof, as
follows:

(a) The Sponsor has been duly formed and is validly existing and in good
standing as a corporation under the Laws of the State of Delaware with all
requisite corporate power and authority to own, lease or otherwise hold and
operate its properties and assets and to carry on its business as presently
conducted, except where the failure to have such power and authority would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on its ability to perform its obligations under this Waiver
Agreement.

(b) The Sponsor (i) has all requisite corporate power and authority to execute
and deliver this Waiver Agreement and to perform its obligations hereunder, and
(ii) has taken all necessary corporate action to authorize the execution,
delivery and performance of this Waiver Agreement.

(c) This Waiver Agreement has been duly and validly executed and delivered by
the Sponsor and, assuming this Waiver Agreement has been duly and validly
authorized, executed and delivered by the Operating Company, constitutes a
legal, valid and binding

2

--------------------------------------------------------------------------------

 

obligation of the Sponsor, enforceable against the Sponsor in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar Laws
relating to or affecting the enforcement of creditors’ rights in general and by
general principles of equity.

(d) The execution, delivery and performance of this Waiver Agreement by the
Sponsor will not (i) conflict with or violate any provision of its certificate
of incorporation or bylaws, (ii) constitute, with or without notice or the
passage of time or both, a material violation, a material breach or default,
create a material lien, conflict in any material respect with, or require any
material consent or approval, or give rise to any material right of termination,
modification, cancellation, prepayment, suspension, limitation, revocation,
preemption, right of first refusal (or similar right to purchase) or
acceleration under any material indenture, mortgage, chattel mortgage, deed of
trust, lease, conditional sales contract, loan or credit arrangement to which
the Sponsor is a party, or (iii) contravene, in any material respect, any
material law.

(e) The execution, delivery and performance of this Waiver Agreement by the
Sponsor does not requires any material consent, approval, exemption, waiver,
clearance, authorization, filing, registration or notification, of or to any
Governmental Entity or other Person, except as has already been obtained, made
or waived.

1.06 Representations and Warranties of the Operating Company. The Operating
Company hereby represents and warrants to the Sponsor, as of the date hereof, as
follows:

(a) The Operating Company has been duly formed and is validly existing and in
good standing as a limited liability company under the Laws of the State of
Delaware with all requisite limited liability company power and authority to
own, lease or otherwise hold and operate its properties and assets and to carry
on its business as presently conducted, except where the failure to have such
power and authority would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on its ability to perform its
obligations under this Waiver Agreement.

(b) The Operating Company (i) has all requisite limited liability company power
and authority to execute and deliver this Waiver Agreement and to perform its
obligations hereunder, and (ii) has taken all necessary limited liability
company action to authorize the execution, delivery and performance of this
Waiver Agreement.

(c) This Waiver Agreement has been duly and validly executed and delivered by
the Operating Company and, assuming this Waiver Agreement has been duly and
validly authorized, executed and delivered by the Sponsor, constitutes a legal,
valid and binding obligation of the Operating Company, enforceable against the
Operating Company in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar Laws relating to or affecting the enforcement of
creditors’ rights in general and by general principles of equity.

(d) The execution, delivery and performance of this Waiver Agreement by the
Operating Company will not (i) conflict with or violate any provision of its
certificate of formation or limited liability company agreement, (ii)
constitute, with or without notice or the

3

--------------------------------------------------------------------------------

 

passage of time or both, a material violation, a material breach or default,
create a material lien, conflict in any material respect with, or require any
material consent or approval, or give rise to any material right of termination,
modification, cancellation, prepayment, suspension, limitation, revocation,
preemption, right of first refusal (or similar right to purchase) or
acceleration under any material indenture, mortgage, chattel mortgage, deed of
trust, lease, conditional sales contract, loan or credit arrangement to which
such Person is a party, or (iii) contravene, in any material respect, any
material Law.

(e) The execution, delivery and performance of this Waiver Agreement by such
Person does not requires any material consent, approval, exemption, waiver,
clearance, authorization, filing, registration or notification, of or to any
Governmental Entity or other Person, except as has already been obtained, made
or waived.

1.07 Facsimile; Counterparts. Any Party may deliver executed signature pages to
this Waiver Agreement by facsimile transmission to the other Parties, which
facsimile copy shall be deemed to be an original executed signature page.  This
Waiver Agreement may be executed in one or more counterparts, each of which will
be deemed an original, but all of which together will constitute a single
instrument.

1.08 GOVERNING LAW. THIS WAIVER AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO PRINCIPLES OR RULES OF CONFLICT OF LAWS, TO THE EXTENT SUCH
PRINCIPLES OR RULES WOULD PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.  FOR THE AVOIDANCE OF DOUBT, IT IS INTENDED THAT 6 DEL. C.
§ 2708, WHICH PROVIDES FOR ENFORCEMENT OF DELAWARE CHOICE OF LAW WHETHER OR NOT
THERE ARE OTHER RELATIONSHIPS WITH DELAWARE, SHALL APPLY.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Waiver Agreement to be
executed and delivered in their names by their respective duly authorized
officers or representatives.

 

First Solar, Inc.

 

 

 

By:

 

/s/ Mark Widmar

 

 

Name:  Mark Widmar

 

 

Title:    Chief Financial Officer

 

 

 

8point3 Operating Company, LLC

 

 

 

By:

 

8point3 Energy Partners LP,

its managing member

 

 

 

By:

 

8point3 General Partner, LLC,

its general partner

 

 

 

By:

 

/s/ Natalie Jackson

 

 

Name:  Natalie Jackson

 

 

Title:    Vice President

 

 

 

[Amendment & Waiver No. 2  to FS ROFO Agreement]

--------------------------------------------------------------------------------

 

ANNEX 1

ROFO ASSETS

 

Project

Location

Capacity (MWAC)

Kingbird

California

40

California Flats (130)

California

130

California Flats (150)

California

150

Cuyama

California

40

Stateline

California

300

Switch Station 1

Nevada

100

Switch Station 2

Nevada

79

 

 